ACCEPTED
                                                                                                  03-14-00445-CR
                                                                                                          5763297
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                            6/22/2015 11:02:50 AM
                                                                                                JEFFREY D. KYLE

                        DEE HOBBS                                                                          CLERK



                         COUNTY ATTORNEY                                       FILED IN
                                                                        3rd COURT OF APPEALS
                              405 M.L.K. Street #7                           AUSTIN, TEXAS
                            Georgetown~ Texas 78626                     6/22/2015 11:02:50 AM
                                                                            JEFFREY D. KYLE
                                                                                 Clerk

June 22, 2015

Amy Strother
Deputy Clerk of the Court
Third District Court of Appeals
P.O. Box 12547
Austin, Texas 78711

Re:   Alicia Midkiffv. The State of Texas, Cause Number 03-14-00445-CR
      Trial Court Number 14-02154-2

Dear Ms. Strother:

        The State acknowledges receipt of the brief and motion to withdravv filed by
Appellant's counsel pursuant to Anders v. California, 386 U.S. 738 (1967). The brief field by
Appellant's counsel presents no claim of etTor; therefore, the State has no points to which to
respond. See TEX. R. APP. P. 38.2(a)(2). The State will abstain from filing any further
response unless the Court decides that the appeal is not frivolous and orders a response. See
Anders, 386 U.S. at 744; Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); High
v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978).

      Thank you for your assistance in bringing this matter to the attention of the Court.

                                         Respectfull . ~·
                                          .        ~~~
                                         Ryan Palmquist
                                         Assistant Criminal District Attorney
                                         State Bar No. 24073307
                              CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing Letter Reply was served upon the
Defendant's attorney of record, Crystal Murray, by electronic mail on June 22, 2015.




                                                   RYAN PALMQUIS